Title: Enclosure B: Government of France Account with the United States, 6 January 1795
From: Wolcott, Oliver, Jr.
To: 




Dr
Cr



Epoch of Septem. 3d. 1794

Livres
s.
d.






Livres
s.
d.






To balance due to the United States at the close of the year 1793 exceeding the interest and instslments then due
2 109 974
18
2
By the eighth instalment due on Sept 3: 1794 of the loan of eighteen Millions
1,500,000




To payments made at the Treasury to may 15: viz 



By Account of interest, for a balance of interest due on the 3d. of September, on the remaining part of the loan of eighteen Millions
303 406
4
11



April 2 
Drs. 350




Balance due to the United States on September3d. 1794 arising from payments exceeding the interest and instalments demandable by France to that period.
2,199,091

6



may 15 
20,000
20 350 @ 18 15/100 Cents
112 121
4
2






To payments at the Treasury on may 20 & June 4. Viz 










may 20.
Drs 622,81











June 4
50,270
50892.81 @ do
280,401
3
1






To payments at the Treasury from Sept 3: to Oct: 30: 1794 at interest from Septem. 3: when the whole sum was subject to the order of the French minister









Drs. 272,250 @ do
1,500,000









4,002,497
5
5

4,002,497
5
5



Epoch of Novem 4 1794.






To balance due to the United States on Sept: 3. 1794 brought down
2,1199,091

6
By the eighth instalment due on Nov. 4. 1794 of the loan of ten millions
1 000,000




To payments at the Treasury from Nov: 4 to 13: 1794 to be at interest from Nov. 4 when the whole sum was subject to the order of the french minister



By account of interest for a balance of interest due on the 4. of November on the remining part of the loan of ten millions
102 751
16



Dollars 181,500 @ 18 15/100 Cents
1,000,000


Balance due to the United States on Nov: 4: 1794 arising from payments exceeding the interest and instalments then demandable by France
2,096 339
4
6



3,199,091

6

3,199,091

6



Epoch of decem 31. 1794






To balance due to the United States on Nov. 4: 1794 brought down
2 096 339
4
6
By account of interest, for a balance of interest due on the 31: of decem. on the remaining part of the loan of six Millions
284.379
16
8






Balance due to the United States on decem. 31: 1794 arising from payments exceeding the interest and instalments demandable by France to that period
1,811,959
7
10



2.096.339
4
6

2 096,339
4
6


To balance due to the United States on decem. 31. 1794 brought down
1.811.959
7
10







The Government of France Account Current of Interest With the United States


Dr
Cr



Epoch of Septem. 3d. 1794.

Livres
S.
d.



Livres
s.
d.






To interest on the balance due to the United States at the close of the year 1793 being 2,109,974 livres 18 sous & 2 deniers from Jany. 1: 1794 to Sept: 3d: following is 8 months and 2 days @ 4,706 ⅌ Cent ⅌ Annum being an average of the Interest payable on the French loans when obtained
66.748
11
6
By interest due on September 2d 1794 on 7,500,000 remaining of the loan of 18 000 000 @ 5 ⅌ Cent ⅌ Annum 1 year
375 000




To interest on livres 112 121 42 being payments at the Treasury to May 15. 1794 from may 15: to Sept: 3d: is 3 months and 18 days @ 4,706 ⅌ Cent ⅌ Annum
1,582
18
5






To interest on livres 280 401 3 1 being payments at the Treasury on may 20: and june 4: 1794 from june 4: to sept: 3d: is 2 months and 29 days @ 4706 ⅌ Cent ⅌ Annum
3 262
5
2






To account of principal for the balance of this account
303,406
4
11







375,000



375 000





Epoch of Novem. 4: 1794.






To interest on the balance of principal due to the United States on Sept: 3: 1794 being 2,199,091 livres & 6 deniers from Sept 3 to Nov: 4: 1794. is 2 months @ 4.706 ⅌ Ct. ⅌ annum
17.248
4
By interest due on Nov 4 1794 on 3 000 000 ₶ remaining to that period of the loan of 10,000,000 @ 4 ⅌ Ct. ⅌ annum
120,000




To account of principal for balance of this account
102 751
16







120,000



120,000





Epoch of decem. 31 1794.






To interest on the balance of principal due to the United States on Nov: 4: 1794, being 2,096,339 livres 4 sous & 6 ders. from Nov: 4 to decem 31. 1794 is 1 month and 27 days @ 4 706 ⅌ Cent ⅌ Annum
15 620
3
4
By interest due on decem. 31. 1794 on the loan of 6,000,000 @ 5 ⅌ Cent ⅌ annum
300,000



To account of principal for balance of this account
284 379
16
8






300,000



300,000




Result on January 1. 1795.The Government of France in Account Current With the United States On January 1. 1795.


Dr.
Cr.



Livres
s.
d.

Livres
s.
D.


To balance due to the United States on january 1 1795 arising from payments exceeding the interest and instalments demandable by France to that period
1.811.959
7
10
By 4 instalments of 1 500.000 livres each on the loan of 18,000,000 which will be due on the 2d. of Sept: in the years 1795, 1796, 1797, & 1798 bearing interest from Sept. 3 1794 @ 5 ⅌ Cent ⅌ annum
6 000,000




Balance due to the French Government on 1 Jany 1795 (exclusive of interest on loans ⅌ Credit)
12.188.040
12
2
By 2 instalments of 1 000 000 livres each on the loan of 10.000 000 which will be due on the 4 of Nov: in the years 1795 & 1796 bearing interest from the 4. of November 1794 @ 4 ⅌. Cent ⅌. annum
2,000,000








By 6 instalments of 1 000.000 livres each on the loan of 6,000,000 which will be due in the years 1797, 1798, 1799, 1800, 1801, & 1802 bearing interest from january 1 1795 @ 5 ⅌. Cent ⅌. annum
6,000,000





14.000,000



14,000,000




Comptroller’s Office January 6, 1795Oliv. Wolcott Compr
